Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walker et al. (US Publication Number: 2011/0099082 A1).
As per claim 1, Walker et al. teaches a method for conducting a transaction, comprising (abstract; ¶ 0448): receiving, at a first processor, operationally coupled to a first memory, a delivery order relating to a delivery of a product to a recipient by a courier service, the delivery order including a cash on delivery option (¶ 0160, 0392, 0397, 0445 and 0473); receiving, at the first processor, a delivery status of the product to the recipient, the delivery status indicating whether the delivery of the product was successful or unsuccessful, a successful delivery status comprising a confirmation of a successful delivery of the product by both the recipient and a delivery personnel associated with the courier service (¶ 0160, 0392, 0397, 0443-0446 and 0473); receiving, at the first processor, a payment status for the product, the payment status indicating whether payment was successful or unsuccessful, a successful payment status comprising receiving the payment in cash from the recipient by the delivery personnel after the recipient has accepted the product as satisfactory, and thereafter the delivery personnel indicating the payment on a user interface of a mobile device associated with the courier service  (¶ 0160, 0392, 0397, 0443-0446 and 0473); and confirming, at the first processor, whether both the delivery status and the payment status are successful, and after confirming that both the delivery status and the payment status are successful, arranging an electronic funds transfer from an account of the courier service to an account of a merchant that supplied the product, thereby completing the transaction (¶ 0212 and 0596).
As per claim 2, Walker et al. teaches the method as claimed in claim 1 described above.  Walker et al. teaches the method further comprising: (i) receiving, at a third processor operationally coupled to a third memory, that is in communication with the first processor, a purchase request for the product (¶ 0349 and 0552); and (ii) generating, at the third processor, the delivery order based on the purchase request (¶ 0160, 0286 and 0394).  
As per claim 3, Walker et al. teaches the method as claimed in claim 1 described above.  Walker et al. teaches wherein arranging an electronic funds transfer from an account of the courier service to an account of the merchant comprises the courier service instructing an issuer associated with the courier service to pay a price of the product to the merchant (¶ 0212 and 0596).  
As per claim 4, Walker et al. teaches the method as claimed in claim 2 described above.  Walker et al. teaches wherein the purchase request comprises one or more of: a description of the product, a price of the product, and data associated with the merchant (¶ 0148, 0246 and 0686).  
As per claim 5, Walker et al. teaches the method as claimed in claim 1 described above.  Walker et al. teaches wherein the delivery status comprises a check of the product by the recipient (¶ 0273, 0288 and 0659).  
As per claim 6, Walker et al. teaches the method as claimed in claim 1 described above.  Walker et al. teaches wherein a confirmation of the successful delivery by both the recipient and the delivery personnel comprises both the recipient and the delivery personnel indicating an acceptance of the product on the user interface of the mobile device, the mobile device providing options for selection associated with delivery for both the recipient and the delivery personnel (¶ 0160, 0337 and 0473).
As per claim 7, Walker et al. teaches the method as claimed in claim 3 described above.  Walker et al. teaches wherein instructing an issuer associated with the courier service to pay the price of the product to the merchant comprises transmitting  to a second processor an instruction to pay the price of the product to the merchant on: (i) the delivery status comprising confirmation of the successful delivery of the product to the recipient (abstract; ¶ 0160, 0392, 0397, 0443-0446 and 0473); and 3PatentP03511-US-UTIL2 (ii) the payment status comprising confirmation of a successful cash payment for the product by the recipient (abstract; ¶ 0160, 0392, 0397, 0443-0446 and 0473).  
As per claim 8, Walker et al. teaches the method as claimed in claim 1 described above.  Walker et al. teaches wherein an instruction to cancel the transaction is transmitted to a second processor upon the first processor determining that both the delivery status and the payment status are unsuccessful (¶ 0291, 0473-0474 and 0664).  
As per claim 9, Walker et al. teaches the method as claimed in claim 1 described above.  Walker et al. teaches wherein the method further comprises: upon the recipient paying in cash and the delivery personnel indicating non-payment on the user interface of the mobile device, the transaction is cancelled (¶ 0291, 0473-0474 and 0664).  
As per claim 10, Walker et al. teaches the method as claimed in claim 1 described above.  Walker et al. teaches the method further comprising: transmitting, to a fourth processor operationally coupled to a fourth memory, the fourth processor being in communication with the first processor, a confirmation message based on: (i) the delivery status comprising a confirmation of a successful delivery of the product to the recipient (¶ 0337 and 0392); and (ii) the payment status comprising a confirmation of a successful cash payment of the product by the recipient (¶ 0337 and 0392).  
As per claim 11, claim 11 is equivalent of claim 1.  Please see claim 1 rejection described above.
As per claim 12, claim 12 is equivalent of claim 2.  Please see claim 2 rejection described above.
As per claim 13, claim 13 is equivalent of claim 3.  Please see claim 3 rejection described above.
As per claim 14, claim 14 is equivalent of claim 4.  Please see claim 4 rejection described above.
As per claim 15, claim 15 is equivalent of claim 7.  Please see claim 7 rejection described above.
As per claim 16, claim 16 is equivalent of claim 5.  Please see claim 5 rejection described above.
As per claim 17, claim 17 is equivalent of claim 7.  Please see claim 7 rejection described above.
As per claim 18, claim 18 is equivalent of claim 10.  Please see claim 10 rejection described above.
As per claim 19, claim 19 is equivalent of claim 8.  Please see claim 8 rejection described above.
As per claim 20, claim 20 is equivalent of claim 1.  Please see claim 1 rejection described above.
Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive.  
In response to applicant’s argument to claim 1 that Walker fails to disclose receiving the payment in cash
from the recipient by the delivery personnel after the recipient has accepted the product as satisfactory, and thereafter the delivery personnel indicating the payment on a user interface of a mobile device associated with the courier service, the examiner respectfully disagrees.  Walker et al. discloses “the point of redemption could take place at the buyer's home. That is, a delivery service utilizing cellular packaging-tracking technology (e.g. United Parcel Service) may verify redemption codes upon delivery of the product. The buyer provide Cash on Delivery (COD). In this embodiment, the POS terminal 3000 may be a cellular clip-board device carried by a delivery service employee” ([0473]).  
In response to applicant’s argument to claim 5 that Walker et al. does not teach the claim limitation, the examiner respectfully disagrees.  Walker et al. teaches buyer checks off a "guaranteed availability at a particular retailer" button. Upon receiving an acceptance of the buyer's offer, the purchasing system device 310 determines which, if any, retailer currently has the product in stock and communicates with the retailer to have the product put aside for the buyer (this may be done, for example, via e-mail or facsimile). The extra fee that the buyer pays for this guaranteed availability may be disbursed (the entire or partial amount) to the retailer which puts the product aside ([0288]).  Therefore, the applicant’s argument is not persuasive.
In response to applicant’s argument to claim 8 that Walker fails to disclose the claim limitation, the examiner respectfully disagrees.  Walker et al. teaches according to another embodiment of the present invention, the purchasing system device 310 tracks the redemption rate of vouchers at retailers. When a week has passed and the buyer has not taken possession of the product, the purchasing system generates an e-mail that lets the buyer either cancel the contract or have the product shipped. Also, if a buyer has used the voucher a "thank you" message can be sent to the buyer (e.g., via e-mail) along with other types of offers (e.g., for additional products the buyer may be interested in purchasing) [0291].  Therefore, the applicant’s argument is not persuasive.
In response to applicant’s argument to claim 9 that Walker fails to disclose the claim limitation, the examiner respectfully disagrees.   Walker et al. teaches according to another embodiment of the present invention, the purchasing system device 310 tracks the redemption rate of vouchers at retailers. When a week has passed and the buyer has not taken possession of the product, the purchasing system generates an e-mail that lets the buyer either cancel the contract or have the product shipped. Also, if a buyer has used the voucher a "thank you" message can be sent to the buyer (e.g., via e-mail) along with other types of offers (e.g., for additional products the buyer may be interested in purchasing) [0291].  Therefore, the applicant’s argument is not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697